11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                     JUDGMENT

In re Thomas E. Stafford,                   * Original Mandamus Proceeding

No. 11-18-00180-CR                          * July 19, 2018

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Willson, J.,
                                              Bailey, J., and Wright, S.C.J.,
                                              sitting by assignment)

      This court has considered Relator’s petition for writ of mandamus and
concludes that the writ of mandamus should be dismissed for want of
jurisdiction. Therefore, in accordance with this court’s opinion, the petition
for writ of mandamus is dismissed.